Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 3/18/2022.  Applicant has amended claim 1-2, and 5-7.  Currently, claims 1-8 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendment to claims 1-2, and 5 have been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112, second paragraph.  Rejection to claims 1-2, 5 is hereby withdrawn.

Response to Arguments
Regarding rejection of claim 1 under 35 USC § 103, the arguments filed 3/18/2022 have been considered but are not persuasive to overcome the references on record: Takuya et al. (JP 2017-54363 A) in view of Official Notice.
In claim 1:
	Applicant states that “the certain period set by the management server device 2 and the set period set by the facility device 10 to send information are both periodic in Takuya.  In contrast, claim 1…the first period of application is uninterrupted…”.  Examiner believes that based on the claim language used, the term uninterrupted could be interpreted as continuous.  The claim language states that “the first period is uninterrupted”, and Takuya teaches of a set period (see par 38-39), which set period in itself is continuous.  The claim language, when referring to “a first period”, it implies periodicity and it is also continuous in itself, as one could infer that a second period is in place, as it is claimed in claim 2.  Therefore, the rejection is hereby maintained.  See also rejection section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Takuya et al. (JP 2017-54363 A) in view of Official Notice. *Examiner notes that prior art have been provided by the Applicant in the IDS submitted on 9/24/2019.

Regarding claim 1, Takuya teaches:
1. (original) A communication system comprising: 
housing equipment (i.e. equipment 10); 
a relaying apparatus that communicates with the housing equipment (par 26; i.e. equipment or facility device 10 includes a remote control device); and 
a management device (i.e. management server device 2) that communicates with the relaying apparatus via a communication network (par 26: “The remote control device 11 is also a communication device having a function of performing information communication with the outside while being connected to the communication line 1 via the router 13”, see also par 27: “The management server device 2 performs information communication with the facility device 10 and information communication with the user communication device T”), wherein the management device is configured to 
store user identification information (par 27: “The information presentation process is a function of receiving and storing device operation information indicating the operation status of each facility device 10 from each of the facility devices 10 and providing it to the user communication device T”) sent from a communication terminal (i.e. user communication device T) that communicates with the management device via the communication network (i.e. communication line), and association information associated with identification information of the relaying apparatus sent from the relaying apparatus (Abstract: “associates the device operation information indicating the operation status of the facility device 10 with the user who has the authority to access the facility device 10 and the facility device 10, and is currently set for the facility device 10.”), 
permit first communication via the management device between the communication terminal and the relaying apparatus that have been associated with each other in the association information (par 28: “Note that such information presentation processing and remote control processing are provided only to specific users (users having access authority)”… Specifically, the management server device 2 stores authentication information in which a user who has access authority to the facility device 10A and the facility device lOA are associated with each other), and 
after the first communication is permitted (par 28, i.e. user and device are associated with each other), in a case where no communication is performed from the relaying apparatus or the communication terminal to the management device during a predetermined first period, prohibit the first communication in and after the first period (par 38: “the management server device 2 determines whether or not the authority loss condition for losing the access authority of the user currently set for the equipment device 10 is satisfied. In the present embodiment, the management server device determines that the authority loss condition is satisfied when information (for example, device operation information of the facility device 1 O) is not received from the facility device for a certain period longer than the set period .”), wherein the first period is uninterrupted (par 38-39; i.e. set period longer than a certain period of time implies a continuous uninterrupted time).
Takuya teaches the relay apparatus to be within the housing equipment (i.e. par 26), and not as a separate entity, as recited in the claims.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have separated the relay apparatus (i.e. remote control device) from the equipment (i.e. facility device), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 2, Takuya teaches:
2. (original) The communication system according to claim 1, wherein the communication from the relaying apparatus to the management device includes predetermined second communication that is periodically performed at intervals of a second period that is shorter than the first period (par 33; communication between management servicer device and facility device for each set period while power is supplied), and Application No.: TBAthe management device is configured, in a case where no second communication is performed during the first period after the first communication is permitted (par 33, i.e. if no information is transmitted from the facility device for a set period), to prohibit the first communication in and after the first period (par 38).
Regarding claim 3, Takuya teaches:
3. (original) The communication system according to claim 2, wherein the relaying apparatus is configured to receive equipment state information that indicates a state of the housing equipment from the housing equipment, and periodically send the equipment state information to the management device as the second communication (Abstract: “A device information management system that enables device operation information of facility devices to be viewed by a legitimate user… The management server device 2 associates the device operation information indicating the operation status of the facility device 10 with the user who has the authority to access the facility device 10 and the facility device 10, and is currently set for the facility device 10.”).
Regarding claim 4, Takuya teaches:
4. (currently amended) The communication system according to claim 1, wherein the management device is configured to send, at a time of prohibiting the first communication, information on the prohibition of the first communication to the corresponding communication terminal (par 40: “the management server device 2 has an access authority that the access authority is scheduled to be lost”).

Allowable Subject Matter
Claims 5-8 allowed.
None of the prior art of record nor closest prior art teach by themselves or in any combination nor would have anticipated nor render obvious by combination the claimed invention of the present invention at or before the time it was filed.  The closest prior art teaches:
Takuya et. al. (JP 2017-54363 A) teaches a device information management system that enables device operation information of facility devices to be viewed by a legitimate user. A device information management system includes an equipment device 10, a management server device 2, and a user communication device T. The management server device 2 associates the device operation information indicating the operation status of the facility device 10 with the user who has the authority to access the facility device 10 and the facility device 10, and is currently set for the facility device 10. The authentication information including the information that can specify the setting start point of the access right is stored. When the user communication device T used by the user is accessed via a communication line, the facility device 10 to which the user has access authority and the setting start point at which the user has access authority Is identified based on the authentication information, and the user is allowed to view the device operation information after the setting start time of the equipment 10 to which the user has access authority using the user communication device T (Abstract).
Ha (US 9,671,766 B2) teaches the present invention relates to a home appliance which can communicate with an outside of the home appliance, an online system including the same and a method for using an online system. According to embodiments of the present invention, a home appliance, an online system and a method for using an online system may be provided, each including a WiFi communication module mounted or connected to the home appliance for supporting a setting mode for making communication connection and a use mode for enabling communication, and a particular input unit provided to run the setting mode by user's selection, wherein the home appliance is changed to the use mode upon reception of SSID (Service Set Identifier; a name of a wireless LAN) information of an access point AP desired to access and user information required for registration of the home appliance through an external terminal after access to the setting mode through the external terminal provided separate from the home appliance.
Unagami et al. (US 20140250183 A1) teaches a management apparatus which collects, from a home appliance, home appliance information which is information related to the home appliance and provides a user with to-be-provided information which is information obtained from the collected home appliance information, includes: a managing unit which manages the home appliance information; and a home appliance information holding unit which holds, in association with each other, (i) the home appliance information and (ii) share information which is for sharing the home appliance information and is associated with the user. The managing unit refers to data held by the home appliance information holding unit when a request for to-be-provided information is issued by the user, obtains the home appliance information held in association with share information identical to the share information associated with the user, and provides the user with to-be-provided information obtained from the obtained information.
Thomas et al. (US 8,073,921 B2) teaches the remote monitoring and controlling of controllable devices is provided by sending control information to and receiving status information from information appliances over a network. A user is able to monitor the information appliances from a remote location, and control the information appliances from the remote location. The remote monitoring and control can be facilitated by graphical user interfaces. The information appliance can be a home lighting system, a home alarm system, a home entertainment system, a water gardening system, a home heating system, a home cooling system, and a television system having recording capabilities.
The prior art of record and closest references is silent on the emphasized limitations:
“a relaying apparatus that communicates with the housing equipment; and a management device that is connected to a communication network and communicates with the relaying apparatus via the communication network and a wireless LAN router connected to the communication network, wherein the management device associates identification information of the relaying apparatus and identification information of the wireless LAN router with user 3Customer No.: 31561 Docket No.: 93204-US-074-PCT Application No.: 16/497,440 identification information of a communication terminal that communicates with the management device via the communication network in predetermined processing, the management device stores these pieces of information as association information, the management device includes a control configuration that permits the stored association information to be used, while the association information is permitted to be used, when the identification information of the relaying apparatus and the identification information of the wireless LAN router are sent from the relaying apparatus to the management device, the management device determines whether the identification information of the wireless LAN router sent to the management device after the storage matches the identification information of the wireless LAN router associated with the identification information of the relaying apparatus by comparing the identification information of the wireless LAN router received by the management device with the stored association information, in a case where the identification information of the wireless LAN router received by the management device does not match the stored association information, the management device is configured to disable the association information, and upon receiving request information related to the housing equipment together with the user identification information from the communication terminal, the management device is configured to perform processing corresponding to the request information, only when the association information including the received user identification information is valid.” The emphasized limitations, together and in combination with all other limitations, make the claims allowable, as shown in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495     
                                                                                                                                                                                                   4 May 2022